EXHIBIT 10.10
ASSISTED LIVING CONCEPTS, INC.
SUMMARY OF DIRECTOR COMPENSATION
Directors who are not employees of Assisted Living Concepts, Inc. are paid an
annual retainer of $15,000 per year, a fee of $2,500 for each Board or committee
meeting they attend, and $500 for each telephonic Board or committee meeting
they attend. In addition, the annual retainer for the Board chairman is $50,000
and the annual retainer for the vice chairman is $25,000. The annual retainer
for the chairs of the Audit Committee and the Compensation Nomination and
Governance Committee is an additional $15,000 and the annual retainer for the
Executive Committee chair is an additional $10,000. During 2010, each
non-employee director was granted 5,000 tandem stock options/stock appreciation
rights that become exercisable in one-third increments on the first, second and
third anniversary’s of the May 3, 2010, grant date and which have an exercise
price of $33.13. Similar grants were awarded to each non-employee director on
April 30, 2009, and May 5, 2008 of 4,000 tandem stock options/stock appreciation
rights with exercise prices of $16.54 and $32.10, respectively. Non-employee
directors may receive yearly grants of additional stock-based awards as
determined by the full board of directors. Non-employee directors are reimbursed
for expenses incurred in connection with attending Board and committee meetings.
Directors who are also employees of Assisted Living Concepts, Inc. receive no
compensation for their service as directors.

 

 